
	

114 HR 1698 : Bullion and Collectible Coin Production Efficiency and Cost Savings Act
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1698
		IN THE SENATE OF THE UNITED STATES
		June 24, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend design and content requirements for certain gold and silver coins, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Bullion and Collectible Coin Production Efficiency and Cost Savings Act. 2.Technical correctionsTitle 31, United States Code, is amended—
 (1)in section 5112— (A)in subsection (q)—
 (i)by striking paragraphs (3) and (8); and (ii)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (3), (4), (5), and (6), respectively;
 (B)in subsection (t)(6)(B), by striking 90 percent silver and 10 percent copper and inserting not less than 90 percent silver; and (C)in subsection (v)—
 (i)in paragraph (1), by striking Subject to and all that follows through the Secretary shall and inserting The Secretary shall; (ii)in paragraph (2)(A), by striking The Secretary and inserting To the greatest extent possible, the Secretary;
 (iii)in paragraph (5), by inserting after may issue the following: collectible versions of; and (iv)by striking paragraph (8); and
 (2)in section 5132(a)(2)(B)(i), by striking 90 percent silver and 10 percent copper and inserting not less than 90 percent silver. 3.American Eagle Silver Bullion 30th AnniversaryProof and uncirculated versions of coins issued by the Secretary of the Treasury pursuant to subsection (e) of section 5112 of title 31, United States Code, during calendar year 2016 shall have a smooth edge incused with a designation that notes the 30th anniversary of the first issue of coins under such subsection.
		
	Passed the House of Representatives June 23, 2015.Karen L. Haas,Clerk
